Exhibit 10.54

SUBLEASE TERMINATION AGREEMENT

THIS SUBLEASE TERMINATION AGREEMENT (this “Agreement”) is made as of
December 31, 2012, between HYATT CORPORATION, a Delaware corporation
(“Sublandlord”), and H GROUP HOLDING, INC., a Delaware corporation
(“Subtenant”), with reference to the following:

RECITALS:

A. Sublandlord and Subtenant heretofore entered into a certain Sublease dated as
of June 15, 2004 (the “Original Sublease”), pursuant to which Subtenant
subleased from Sublandlord certain premises in the building located at 71 South
Wacker Drive, Chicago, Illinois, and known as Hyatt Center, (the “Building”).

B. The Original Sublease has been amended by that certain Confirmation Agreement
dated as of July 1, 2006 (the “Initial Confirmation Agreement”), by that certain
Ratification Agreement and First Amendment to Sublease dated as of February 1,
2007 (the “First Amendment”), by that certain Second Amendment to Sublease dated
as of October 31, 2007 (the “Second Amendment”), by that certain Third Amendment
to Sublease dated as of May 1, 2008 (the “Third Amendment”) and by that certain
Fourth Amendment to Sublease dated as of March 20, 2012 (the “Fourth
Amendment”). The Original Sublease, as amended by the Initial Confirmation
Agreement, the First Amendment, the Second Amendment, the Third Amendment and
the Fourth Amendment is herein referred to as the “Sublease.”

C. The space subleased by Subtenant pursuant to the Sublease in effect
immediately prior to the date hereof, which currently contains approximately
4,382 square feet of Rentable Area on the 10th floor of the Building, is herein
referred to as the “Subleased Premises.”

D. Sublandlord and Subtenant have agreed to an early termination of the
Sublease, on the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each of the parties, Sublandlord and
Subtenant agree as follows:

1. Incorporation and Defined Terms. The recital paragraphs set forth above are
hereby incorporated herein as if fully set forth herein. Capitalized terms not
otherwise defined herein shall have the same meanings as are ascribed to such
terms in the Sublease.

2. Early Termination of Sublease. Notwithstanding anything to the contrary in
the Sublease, and as more specifically described in Section 5 below, effective
on December 1, 2012, Subtenant shall relinquish and surrender to Sublandlord all
right, title and interest of Subtenant in and to the Subleased Premises and the
Sublease shall be deemed terminated with respect thereto. Subtenant shall
perform all obligations under the Sublease (including payment of rent) through
such time and date. After December 1, 2012, Subtenant shall have no further
right to occupy, possess, or use the Subleased Premises.



--------------------------------------------------------------------------------

3. Termination Fees.

a. On or before December 1, 2012, Subtenant shall pay to Sublandlord an
termination fee (the “Termination Fee”) in the amount of Five Hundred Forty-Nine
Thousand Three Hundred Fifty-Nine and 00//100 Dollars ($549,359.00).

b. The parties agree and acknowledge that (i) the Termination Fee constitutes
consideration for Sublandlord’s agreement to an early termination of the
Subtenant’s estate and does not represent a continuation of rental payments for
possession and (ii) upon any failure of Subtenant to make such payment,
Subtenant shall be liable for the entire amount of such payments.

4. Furnishings. Subtenant hereby disclaims any right, title and interest in and
to the furniture, fixtures and equipment in the Subleased Premises and agrees
that Subtenant has no right to acquire such furniture, fixtures and equipment,
and transfers to Sublandlord any right, title and interest Subtenant may have
therein.

5. Delivery of Possession and Improvements.

a. Subtenant shall deliver complete possession of the Subleased Premises to
Sublandlord on or before 11:59 p.m. (Central Time) on December 1, 2012. The
Subleased Premises shall be delivered broom-clean and in the same condition as
when Subtenant’s possession commenced, normal wear and tear and damage by fire
or other casualty excepted. Subtenant shall deliver such possession in
accordance with the terms of return of possession under Sections 41 and 42 of
the Master Lease (including removal of any of Subtenant’s trade fixtures and
personal property (provided that Subtenant shall not remove the Furniture) and
repair of any damage). If Subtenant fails to comply with this Section 5,
(i) Subtenant shall be deemed to be holding over and subject to the remedies
provided in Section 43 of the Master Lease (incorporated into the Sublease),
(ii) at Sublandlord’s option, Subtenant shall be in default under the Sublease,
and (iii) Sublandlord may correct any noncompliance with this Section 6 and
Subtenant shall reimburse Sublandlord for all reasonable costs incurred by
Sublandlord. Any of Subtenant’s remaining property not removed by Subtenant by
11:59 p.m. (Central Time) on December 1, 2012 shall, at Sublandlord’s option be
deemed abandoned and conveyed to Sublandlord as if by bill of sale without
payment by Sublandlord.

b. Subtenant hereby hereby agrees to indemnify and hold harmless Sublandlord,
its successors and assigns, from and against any and all claims, actions, or
suits, and from and against any and all liabilities, losses, damages, costs,
charges, fees and expenses, including reasonable fees and expenses of outside
legal counsel (collectively, “Losses”), which Sublandlord may sustain or incur
as a result of the removal, storage or disposal of the Remaining Property by
Subtenant or Sublandlord or Subtenant’s entry onto the Premises for the purpose
of removing or disposing of the Remaining Property.

6. No Offer. Submission of this Agreement by Sublandlord to Subtenant is not an
offer to enter into this Agreement but rather is a solicitation for such an
offer from Subtenant. Sublandlord shall not be bound by this Agreement until
Sublandlord has executed and delivered the same to Subtenant.

 

2



--------------------------------------------------------------------------------

7. Integration of Sublease and Controlling Language. This Agreement and the
Sublease shall be deemed to be, for all purposes, one instrument. In the event
of any conflict between the terms and provisions of this Agreement and the terms
and provisions of the Sublease, the terms and provisions of this Agreement, in
all instances, shall control and prevail.

8. Severability. If any provision of this Agreement or the application thereof
to any person or circumstances is or shall be deemed illegal, invalid or
unenforceable, the remaining provisions hereof shall remain in full force and
effect and this Agreement shall be interpreted as if such legal, invalid or
unenforceable provision did not exist herein.

9. Entire Agreement. This Agreement and the Sublease contain the entire
integrated agreement between the parties respecting the subject matter of this
Agreement and the Sublease and supersede all prior and contemporaneous
understandings and agreements other than the Sublease between the parties
respecting the subject matter of this Agreement and the Sublease. There are no
representations, agreements, arrangements or understandings, oral or in writing,
between or among the parties to this Agreement relating to the subject matter of
this Agreement or the sublease which are not fully expressed in this Agreement
and the Sublease, and no party hereto has relied upon any other representations,
agreements, arrangements or understandings. The terms of this Agreement and the
Sublease are intended by the parties as the final expression of their agreement
with respect to those terms and may not be contradicted by evidence of any prior
agreement or of any contemporaneous agreement. The parties further intend that
no extrinsic evidence whatsoever may be introduced in any judicial proceeding
involving this Agreement (and, for avoidance of doubt, the Sublease is not
extrinsic for this purpose).

10. Successors and Assigns. Each provision of the Sublease and this Agreement
shall extend to and shall bind and inure to the benefit of Sublandlord and
Subtenant, their respective heirs, legal representatives, and permitted
successors and assigns.

11. Time of the Essence. Time is of the essence of this Agreement and the
Sublease and each provision hereof.

12. Multiple Counterparts. This Agreement may be executed in counterparts, all
of which, when taken together, shall constitute a fully executed instrument.

13. Authority. Sublandlord and Subtenant each represent and warrant that it has
full authority to execute and deliver this Agreement.

14. Real Estate Brokers. Sublandlord represents to Subtenant that Sublandlord
has dealt only with Jones Lang LaSalle Midwest, LLC (“JLL”) in connection with
the brokerage of the transaction contemplated by this Agreement. Each of
Sublandlord and Subtenant represent that it has not dealt with any broker, agent
or finder in connection with this Agreement other than JLL, and that insofar as
each party knows, no brokers other than JLL has participated in the procurement
of Subtenant or in the negotiation of this Agreement or are entitled to any
commission in connection therewith. Each of Sublandlord and Subtenant shall
indemnify and hold the other harmless from all damages, judgments, liabilities
and expenses (including reasonable attorneys’ fees) arising from its breach of
the foregoing representations.

 

3



--------------------------------------------------------------------------------

15. Ratification Generally. Except as amended and modified hereby, the Sublease
shall be and shall remain unchanged and in full force and effect in accordance
with its terms, and, as the Sublease is amended and modified hereby, the
sublease is hereby ratified, adopted and confirmed.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublandlord and Subtenant have executed this Agreement as of
the date and year first above written.

 

SUBLANDLORD:

 

HYATT CORPORATION, a Delaware corporation

By:  

/s/ Robert Webb

Name:   Robert Webb Title:   Chief Human Resources Officer

SUBTENANT:

 

H GROUP HOLDING, INC., a Delaware corporation

By:  

/s/ Jeffrey H. Ehlers

Name:   Jeffrey H. Ehlers Title:   Vice President